Title: To George Washington from William Heath, 25 March 1783
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Roxbury March 25th 1783
                        
                        A number of very respectable merchants in the town of Boston have lately been imposed upon and defrauded of
                            property to a very large amount, by two persons whose names are William Campbell, and William Huntington, who after geting
                            the property into their hands have abscounded, and as is Supposed gone to New York, such practices being detested by all
                            civilized nations, and persons whose breasts are warmed with Sentiments of honor and Justice, the Injured have applied to
                            the Authority here, and have obtained permission from His Excellency Governor Hancock to Send to New York, to Solicit
                            General Sir Guy Carleton to deliver the Culprits up to Justice, Major John Livingston, and John Todd, merchants are
                            deputed for the purpose, and will probably wait on your Excellency for the permission of a Flag, and Letter to Sir Guy
                            Carleton, permit me to recommend them to your Excellencys notice, and to request your aid as far as you may think proper,
                            such aid will be thankfully acknowledged by many reputable Merchants and Citizens in Boston, as well as by him, who has the
                            honor to be with the greatest respect your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    